Per Curiam.
This is an appeal from the Bergen Common Pleas. The suit was for the balance due plaintiffs on the purchase price of certain shares of stock of Westwood Bus Lines, Incorporated, alleged to have been sold to defendants. The trial judge sat without a jury and found for the plaintiffs against the defendants Benjamin 'Casser and Nathan Eisgrou. Casser appeals.
Four grounds of appeal are written down but the appellant states that the sole question is whether he participated in the transaction as a principal, who would be liable on the contract of purchase, or as agent for Eisgrou, in whose name the stock was taken. The trial judge found as a fact that he was a principal, and if there be evidence, however slight, to support this finding, it will not be disturbed on appeal. There was evidence to the effect that Benjamin Casser was the actual purchaser and that the stock was put in the name of Eisgrou as an accommodation to Casser because of some agreement he had with the Public Service Corporation growing out of the sale by him to the Public Service Corporation of another bus line.
The judgment is affirmed, with costs.